To the extent about to be indicated, I cannot concur. We are dealing with contracts which for some time after they were made conferred no rights on anyone. They were invalid because in violation of positive law. Even if the good faith of some of the contractors is beyond question, and although, as suggested by Mr. Justice Holt, public contractors do not inquire very carefully into the power of public officers with whom they deal, the absence of such inquiry does not help an action on the contract where the public officers have gone beyond their authority, as they did in this case.
Up to the time the contracts were ratified by the voters, they were concededly illegal. During that time, the contractors had no right to proceed with performance. It must follow that the interruption of performance during that period would not be attended by legal damage to the contractors. So there would be no liability to damage on the part of the one causing the interruption. That must *Page 31 
be so because the act, even though without justification, did not interfere with any right of the contractors.
The fact that those who caused the delay, the defendants here, were guilty of laches in asserting the illegality of the contracts, might deny them any remedy. It could not go farther and confer upon the contractors a right which they did not have otherwise. Laches acts negatively and in bar of a remedy. It never operates affirmatively to create a cause of action where none could exist otherwise. 21 C.J. 215. The application of the rule is illustrated by Chatfield v. Iowa  Ark. L. Co.88 Ark. 395, 114 S.W. 473, where it was held that one not in possession of land could not aid his claim to the title by charging laches against his adversary who was in constructive possession.
So it should be held, I submit, that none of the contractors involved are entitled to recover for any loss flowing from the delay of their performance of the contracts in question during the period preceding the validation of those contracts by the election. The proposition is not that plaintiffs cannot recover damages. It is rather and only that their damages must be limited to those arising from the interruption and delay suffered under lawful contracts. There were no lawful contracts and in consequence no legal right to proceed with performance until the contracts were validated by the election. Hence my conclusion that there can be no recovery for any loss flowing from interruption and delay occurring before the election.